CHRIS DANIEL
 S           £                 HARRIS COUNTY DISTRICT CLERK

                 CORRECTION LETTER - MOTION FOR NEW TRIAL
                                                                                FILED IN
May 14, 2015                                                             1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
FRANKLIN BYNUM                                                           5/14/2015 12:52:04 PM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
2814 HAMILTON STREET                                                              Clerk
HOUSTON, TX 77004

Defendant’s Name: PETE RODRIGUEZ

Cause No: 1389063

Court: 182ND DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 2/04/15
Sentence Imposed Date: 1/21/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: FRANKLIN BYNUM
Motion for New Trial Filed: 2/20/15



Sincerely,


S. NORRIS

Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     ROXANNE WILTSHIRE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651